NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT

ANDREA GUNTER,                           )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D17-1592
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed February 1, 2019.

Appeal from the Circuit Court for Polk
County; James A. Yancey, Judge, and
J. Dale Durrance, Senior Judge.

Ita M. Neymotin, Regional Counsel,
Second District, and Joseph Thye
Sexton, Assistant Regional Counsel,
Office of Criminal Conflict and Civil
Regional Counsel, for Appellant.

Ashley Brooke Moody, Attorney General,
Tallahassee, and Katie Lynn Salemi,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.



LaROSE, C.J., and CASANUEVA and MORRIS, JJ., Concur.